DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11 are allowed because the closest prior art of record fails to disclose a detection circuit comprising: a signal generation module, configured to detect the low frequency clock signal at an edge of the high frequency clock signal to generate a to-be-sampled signal, and generate a target sampling signal in a case where the high frequency clock signal is kept at a preset level and the low frequency clock signal meets a preset condition in combination with the rest of the limitations of the base claim.  Claims 12-13 are allowed because the closest prior art of record fails to disclose a detection method comprising detecting the low frequency clock signal at an edge of the high frequency clock signal to generate a to-be-sampled signal, and generating a target sampling signal in a case where the high frequency clock signal is kept at a preset level and the low frequency clock signal meets a preset condition in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. discloses a circuit for generating a signal that is provided to a sampling block.  Bauernfeind discloses a circuit detecting a low frequency clock at an edge of a high frequency clock signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849